DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 21st, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation and Contingent Limitations
Claims 4-5 are method claims and contain various conditional limitations. 
Claim 4 contains the following conditional limitations: 
“in a case where it is determined that the same operation target vehicle and the same operation target function are indicated, displaying an interface for modifying at least one from among the setting information of the first controller and the setting information of the second controller, and modifying the at least one from among the setting information of the first controller and the setting information of the second controller based on a user input.”
Claim 5 contains the following condition limitation:
“in a case where  at least one from among the operation target vehicle and the identification information of the operation target function are not assigned to the first controller, an interface for setting, as the setting information ”

As claims 4 and 5 are process claims, Ex Parte Schulhauser applies to limitation (1). See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);").  
For example, the broadest reasonable interpretation of claim 4 does not require “displaying an interface for modifying at least one from among the setting information of the first controller and the setting information of the second controller” or “modifying the at least one from among the setting information of the first controller and the setting information of the second controller based on a user input” since the 
With respect to conditional limitations in process claims, MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. 
Regarding claims 14-15, which are similar to claims 4-5. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing the function of the above cited claim limitations (1) – (2) is sufficient to disclose the above cited claim limitations. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
For example, in claim 1, in limitation (1) the function of “displaying an interface for modifying at least one from among the setting information of the first controller and the setting 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A method of operating a remote controller for controlling one or more vehicles that are remotely controllable (Kim ¶12 “the input unit may receive the drone control command from an external RC controller and the movement command transmitting unit may relay the drone control command to each of the plurality of drones.”)
A main controller (Kim ¶12 “external RC controller”) and a secondary controller (Kim Fig. 2, “Drone formation control apparatus” 100; Kim ¶11 “The drone formation control apparatus includes an input unit which receives a drone control command which is a command for controlling the plurality of drones together; a movement command generating unit which generates a drone movement command which is a command for moving the plurality of drones to a specific destination, based on the drone control command; and a movement command transmitting unit which transmits the drone movement command to at least one drone of the plurality of drones.”)
performing communication connection between a main controller of the remote controller and each of the one or more vehicles (Kim ¶48 “the input unit 110 may receive the above-mentioned drone control command from a separate external device 10 which is manipulated by a pilot to control the plurality of drones 1 and 2,”)
the main controller comprising at least one processor;  (Kim ¶59 “For example, the pilot inputs a drone control command through various buttons of the RC controller to control the single drone of the related art. In this case, the RC controller converts the drone control command input by the drone pilot into a signal”. Furthermore, it is well known in the art that 
checking setting information of one or more secondary controllers connected to the main controller; (Kim ¶85 “In order to identify the drone formation control apparatus 100 and the plurality of drones 1 to 8 on the drone control network 20, unique identification numbers may be assigned to the drone formation control apparatus 100 and the plurality of drones 1 to 8.”; Kim ¶86 “the drone formation control apparatus 100 and the plurality of drones 1 to 8 on the drone control network 20 are distinguished and identified by the identification numbers”; Kim ¶87 “In this case, the identification numbers may refer to various identification numbers including a network address such as an IP address and also include identification numbers corresponding to communication packets generated by the drone formation control apparatus 100 and the plurality of drones 1 to 8 on the drone control network 20.”) 
and transmitting an input obtained by each of the one or more secondary controllers to a respective at least one vehicle of the one or more vehicles,  (Kim ¶52 “In other words, the input unit 110 may refer to means which receives a drone control command from various external devices 10 which are manipulated by a pilot who controls a drone formation.”)
by referring to the setting information of the one or more secondary controllers. (Kim ¶90 “In this case, the method which flexibly recognizes the plurality of drones 1 to 8 means that a drone which may be newly assigned to the drone control network 20 is recognized”; Kim ¶91 “For example, the method that flexibly recognizes the plurality of drones 1 to 8 included in the drone control network 20 may be necessary for various situations such as a situation where a plurality of drones is lost or disconnected due to environmental influence or errors while 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kellner (US20160075355)(hereinafter “Kellner”).  

With respect to claim 2, and similarly 12, 

Setting information. (Kim ¶85 “In order to identify the drone formation control apparatus 100 and the plurality of drones 1 to 8 on the drone control network 20, unique identification numbers may be assigned to the drone formation control apparatus 100 and the plurality of drones 1 to 8.”; Kim ¶86 “the drone formation control apparatus 100 and the plurality of drones 1 to 8 on the drone control network 20 are distinguished and identified by the identification numbers”; Kim ¶87 “In this case, the identification numbers may refer to various identification numbers including a network address such as an IP address and also include identification numbers corresponding to communication packets generated by the drone formation control apparatus 100 and the plurality of drones 1 to 8 on the drone control network 20.”)
Kim fails to disclose:
wherein the checking of the setting information comprises:
identifying an operation target vehicle of each of the one or more secondary controllers;
and identifying, for each of the one or more secondary controllers, an operation target function of the identified operation target vehicle of the secondary controller.
However, Kellner, from the same field of endeavor, discloses:
performing communication connection between a main controller of the remote
controller and each of the one or more vehicles (i.e., ¶ 41 at 304 a link command message is communicated to the remote vehicles 106 . . . link command message may be communicated from . . . a remote control device”)
wherein the checking of the setting information comprises:

and identifying, for each of the one or more secondary controllers, an operation target function of the identified operation target vehicle of the secondary controller. (Kellner ¶45 “At 312, the remote vehicle 106 that is communicatively linked with the lead vehicle 104 operates according to operational command messages communicated from the lead vehicle 104. For example, the lead vehicle 104 may broadcast operational command messages that include operational settings (e.g., throttle settings, brake settings, or the like) for the remote vehicles 106 in the vehicle consist 102. The operational command messages may be received by remote vehicles 106 that are included in the vehicle consist 102 and by other remote vehicles that are not included in the vehicle consist 102. The remote vehicles 106 that are in the vehicle consist 102 are communicatively linked with the lead vehicle 104 and use the operational settings in the received operational command messages to control movement of the remote vehicles 106. The remote vehicles that are not in the vehicle consist 102 are not communicatively linked with the lead vehicle 104 and disregard the operational command messages.”) 
Accordingly, it would have been obvious to one or ordinary skill in the art at the time of  the effective filing date to implement the operation target vehicle, as taught by Kellner, in the system of Kim for the following reasons:
in order to reduce human error (Kellner ¶5 “prone to human error”).  
in order to execute target vehicle functions specific to the target vehicle by identifying remote vehicles via a remote controller, (Kellner ¶16 “If the identifiers
and/or consist names match . . . begin accepting command messages from the lead vehicle that cause the remote vehicle to change operational settings ( e.g., throttle settings, brake settings, etc.) . .  . remote vehicle optionally may take the orientation included in the link command message and use this orientation to determine how to operate according to the command messages received” wherein target vehicle functions can be received form a lead vehicle or a remote controller (Kellner ¶ 41 “At 304, a link command message is communicated to the remote vehicles 106. The link command message may be broadcast from the lead vehicle 104 to the remote vehicles”).

With respect to claim 3, and similarly 13, 
Kim discloses:
Setting information. (Kim ¶85 “In order to identify the drone formation control apparatus 100 and the plurality of drones 1 to 8 on the drone control network 20, unique identification numbers may be assigned to the drone formation control apparatus 100 and the plurality of drones 1 to 8.”; Kim ¶86 “the drone formation control apparatus 100 and the plurality of drones 1 to 8 on the drone control network 20 are distinguished and identified by the identification numbers”; Kim ¶87 “In this case, the identification numbers may refer to various identification numbers including a network address such as an IP address and also include identification numbers corresponding to communication packets generated by the 
and identification information of an operation target function, (Kim ¶166 “Now, a method of processing a drone movement command received by the plurality of drones 1 to 5 will be described; Kim ¶167 “When the plurality of drones 1 to 5 receives the above-described drone movement command from the drone formation control apparatus 100, a drone movement command which is previously generated is transmitted late or a drone movement command which is generated later is transmitted earlier in some cases.”)

Kellner discloses:
wherein the setting information comprises identification information of an operation target vehicle (Kellner ¶07 “The link command message includes identifying information representative of at least one of designated vehicle consist of one or more designated remote vehicles.”)
and the checking of the setting information comprises detecting the one or more secondary controllers connected to the main controller. (Kellner ¶56 “The method also can include comparing, onboard the first remote vehicle, the identifying information of the link command message with one or more of a stored consist identifier or a stored vehicle identifier stored onboard the first remote vehicle and establishing a communication link between the lead vehicle and the first remote vehicle responsive to the identifying information of the link command message matching the one or more of”) for each of the remote vehicles 106 ( or at least one or more of the remote vehicles 106) that is included in the vehicle consist 102. At 312, 

	

Claims 4-5, 7-8, 14-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kellner, further in view of Peebles (US2016305745A1)(hereinafter “Peebles”), and further in view of Shinichi (US20170364068A1)(hereinafter “Shinichi”).  
	With respect to claim 4, and similarly 14,
	Kim in view of Kellner discloses:
Wherein the one or more secondary controllers include a first controller (Kim ¶12 “external RC controller”) and a second controller (Kim Fig. 2, “Drone formation control apparatus”; Kim ¶11 “The drone formation control apparatus includes an input unit which receives a drone control command which is a command for controlling the plurality of drones together; a movement command generating unit which generates a drone movement command which is a command for moving the plurality of drones to a specific destination, based on the drone control command; and a movement command transmitting unit which transmits the drone movement command to at least one drone of the plurality of drones.”)
the checking of the setting information comprises determining whether the setting information of the first controller and the setting of information of the second controller indicate a same operation target function, (Kim ¶166 “Now, a method of processing a drone 
An operation target vehicle (Kellner ¶07 “The link command message includes identifying information representative of at least one of designated vehicle consist of one or more designated remote vehicles.”)
and modifying the at least one from among the setting information of the first controller and the setting information of the second controller based on a user input (Kim ¶54 “For example, when the command input device is a joy pad, if the joy pad is manipulated to the left, the drone control command means a command that moves the plurality of drones 1 and 2 to the left.”)
	Kim in view of Kellner fails to disclose:
	the checking of the setting information comprises determining whether the setting information of the first controller and the setting information of the second control indicate a same operation target vehicle
	However, Peebles, from the same field of endeavor, discloses:
the checking of the setting information comprises determining whether the setting information of the first controller and the setting information of the second control indicate a same operation target vehicle (Peebles ¶20 “FIG. 3 depicts an exemplary connection between a first GCS controlling a first aircraft and a second GCS controlling a second aircraft; Peebles Fig. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the setting information of a same operation target vehicle, as taught by Peebles, in the system of Kim in view of Kellner, in order to maintain a positive identification of a target vehicle until final contact. (Peebles ¶3 “positive identification (PID) of a target be maintained from identification to final contact.”)
Kim in view of Kellner, further in view of Peebles fails to disclose:
and the method further comprises, in a case where it is determined that the same operation target vehicle and the same operation target function are indicated: 
displaying an interface for modifying at least one from among the setting information of the first controller and the setting information of the second controller, 

displaying an interface for modifying at least one from among the setting information of the first controller and the setting information of the second controller, 
(Shinichi ¶7 “a display unit that displays a formation of formation flying, in which the formation flying includes a plurality of aircrafts; a selector that selects, as a first aircraft, one of the aircrafts that are displayed on the display unit,”; Shinichi ¶48 “The aircrafts each may be displayed in the form of an icon having a shape by which the flight direction of the corresponding aircraft is identifiable, and the names such as UAV01 to UAV03 may be displayed near the respective corresponding unmanned aircrafts 30; Shinichi ¶50 “In the first operation example, the UAV02 is selected from the three unmanned aircrafts 30 as a result of the touch operation performed by the user on the display 110, i.e., the touch panel 120, as illustrated in FIG. 4A. The UAV02 thus selected may be placed in an active state that is ready to accept a position-changing operation, and may be displayed differently from a state in which the UAV02 is unselected.; Shinichi ¶¶84-86 “In addition, when a position to which any unmanned aircraft 30 is to be moved is selected by the user, the control signal may be transmitted to any other unmanned aircraft 30. The control signal may so move any other unmanned aircraft 30 as to follow the unmanned aircraft 30 whose position is selected by the user. Thus, simply performing an operation of moving any unmanned aircraft 30 causes any other unmanned aircraft 30 to move in such a manner as to follow that unmanned aircraft 30. Hence, it is possible to change the formation of the formation flying by a simpler operation. Further, the display 110 may be provided integrally with the touch panel 120. Hence, the user is able to 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the display; as taught by Shinichi; in the system of Kim in view of Kellner, further in view of Peebles, in order to simply the user experience through visual aid in setting a vehicle formation. (Shinichi ¶6 “a formation setting program that allow a formation of formation flying to be changed by a simple operation.”)

With respect to claim 5, and similarly 15
Kim in view of Kellner in view of Peebles, further in view of Shinichi discloses:
wherein the checking of the setting information comprises: 
determining whether the identification information of the operation target vehicle and the identification information of the operation target function are assigned to a first controller of the one or more secondary controllers, (Peebles ¶37 “The second aircraft may be launched via the first GCS and/or the second GCS. The second aircraft transmits a second video stream from the second camera (step 414). The second operator, via the second GCS, receives the second video stream and the first video stream (step 416). The second operator, via the second GCS, guides the second aircraft towards the actual targeting coordinate (step 418). 30 The second operator, via the second GCS, confirms that the target identified in the first video stream is the same as the target located at the actual targeting coordinate (step 419). The second operator, via the second GCS, selects a terminal homing mode on the target by the second aircraft (step 420)”)


With respect to claim 7, and similarly 17,
	Kim in view of Kellner in view Peebles, further in view of Shinichi discloses:
	after the checking of the setting information, modifying the setting information of a first controller of the one or more secondary controllers based on an input of a user. (Kim ¶54 “For example, when the command input device is a joy pad, if the joy pad is manipulated to the left, the drone control command means a command that moves the plurality of drones 1 and 2 to the left.”; Kellner ¶07 “The link command message includes identifying information representative of at least one of designated vehicle consist of one or more designated remote vehicles.”; Shinichi ¶50 “In the first operation example, the UAV02 is selected from the three unmanned aircrafts 30 as a result of the touch operation performed by the user on the display 110, i.e., the touch panel 120, as illustrated in FIG. 4A. The UAV02 thus selected may be placed in an active state that is ready to accept a position-changing operation, and may be displayed differently from a state in which the UAV02 is unselected.”

With respect to claim 8, and similarly 18, Kellner in view of Peebles, further in view of Shinichi, discloses:
wherein the setting information for the first controller comprises identification information of an operation target vehicle and identification information of an operation target function of the operation target vehicle, ((Kim ¶166 “Now, a method of processing a drone 

 from a first vehicle to a second vehicle of the one or more vehicles, and the identification information of the operation target function, from a first function to a second function, (Shinichi ¶48 “The aircrafts each may be displayed in the form of an icon having a shape by which the flight direction of the corresponding aircraft is identifiable, and the names such as UAV0l to UAV03 may be displayed near the respective corresponding unmanned aircrafts 30.”; Shinichi ¶49 “Thereafter, the CPU 18 may select, on the basis of the user's 



With respect to claim 20,
Kim in view of Kellner, further in view of Peebles, further in view of Shinichi discloses:
wherein the setting information for the first controller comprises identification information of an operation target vehicle (Peebles ¶37 “second operator, via a second GCS, receives the first video stream and the potential targeting coordinate related to the first video stream from the first aircraft (step 408). The second operator selects, via the second GCS, the potential targeting coordinate as an actual targeting coordinate (step 410). In some embodiments, the second operator may select a new actual 20 targeting coordinate if the second operator identifies a new target, e.g., a target of higher importance than the originally selected target…. The second operator, via the second GCS, selects a terminal homing mode on the target by the second aircraft (step 420)… The second operator may, via the second GCS, then decide if further action is needed, e.g. , selecting a new targeting coordinate and/or launching a third aircraft.”; Peebles “and a second operator 504 that may control one of a plurality of aircraft (506, 508, 510, 512, 514) in-flight, via a second GCS 505. The plurality of 
and identification information of an operation target function of the operation target vehicle (Kim ¶166 “Now, a method of processing a drone movement command received by the plurality of drones 1 to 5 will be described; Kim ¶167 “When the plurality of drones 1 to 5 receives the above-described drone movement command from the drone formation control apparatus 100, a drone movement command which is previously generated is transmitted late or a drone movement command which is generated later is transmitted earlier in some cases.”) 
 
 and the modifying of the setting information comprises modifying the identification information of the operation target vehicle, (Peebles ¶26 “Once the target 114 is identified, the second operator 113 may select the potential targeting coordinate relating to that target 114 via an input at the second GCS 112, e.g. , a button on a GUI having a monitor showing the video stream from the first aircraft 100. The potential targeting coordinate may be a CFOV 110 or 20 any pixel in the FOV of the video stream. Once the potential targeting coordinate is selected, it becomes an actual targeting coordinate related to the target 114.” …“The second operator, via the second GCS, guides the second aircraft towards the actual targeting coordinate (step 418). 30 The second operator, via the second GCS, confirms that the target identified in the first 
from a first vehicle to a second vehicle of the one or more vehicles, (Shinichi ¶48 “The aircrafts each may be displayed in the form of an icon having a shape by which the flight direction of the corresponding aircraft is identifiable, and the names such as UAV0l to UAV03 may be displayed near the respective corresponding unmanned aircrafts 30.”; Shinichi ¶49 “Thereafter, the CPU 18 may select, on the basis of the user's operation, one of the three unmanned aircrafts 30 whose flight position is to be changed.”; Shinichi ¶50 “In the first operation example, the UAV02 is selected from the three unmanned aircrafts 30 as a result of the touch operation performed by the user on the display 110, i.e., the touch panel 120, as illustrated in FIG. 4A. The UAV02 thus selected may be placed in an active state that is ready to accept a position-changing operation, and may be displayed differently from a state in which the UAV02 is unselected.”; Shinichi ¶52 “Thereafter, the CPU 18 may select one of moving operations, i.e., the position changing operations, to be performed on the selected UAV02, on the basis of the user's operation. The moving operations may include a horizontal movement and a vertical movement.”; Shinichi ¶57 “When "MOVE HORIZONTALLY", i.e., the horizontal movement, is selected by the user, the CPU 18 may cause the display 110 to display a plurality 
 or modifying the identification information of the operation target function, (Peebles ¶26 “Once the target 114 is identified, the second operator 113 may select the potential targeting coordinate relating to that target 114 via an input at the second GCS 112, e.g. , a button on a GUI having a monitor showing the video stream from the first aircraft 100. The potential targeting coordinate may be a CFOV 110 or 20 any pixel in the FOV of the video stream. Once the potential targeting coordinate is selected, it becomes an actual targeting coordinate related to the target 114.” …“The second operator, via the second GCS, guides the second aircraft towards the actual targeting coordinate (step 418). 30 The second operator, via the second GCS, confirms that the target identified in the first video stream is the same as the target located at the actual targeting coordinate (step 419). The second operator, via the 
from a first function to a second function. (Shinichi ¶48 “The aircrafts each may be displayed in the form of an icon having a shape by which the flight direction of the corresponding aircraft is identifiable, and the names such as UAV0l to UAV03 may be displayed near the respective corresponding unmanned aircrafts 30.”; Shinichi ¶49 “Thereafter, the CPU 18 may select, on the basis of the user's operation, one of the three unmanned aircrafts 30 whose flight position is to be changed.”; Shinichi ¶50 “In the first operation example, the UAV02 is selected from the three unmanned aircrafts 30 as a result of the touch operation performed by the user on the display 110, i.e., the touch panel 120, as illustrated in FIG. 4A. The UAV02 thus selected may be placed in an active state that is ready to accept a position-changing operation, and may be displayed differently from a state in which the UAV02 is unselected.”; Shinichi ¶52 “Thereafter, the CPU 18 may select one of moving operations, i.e., the position changing operations, to be performed on the selected UAV02, on the basis of the user's operation. The moving operations may include a horizontal movement and a vertical movement.”; Shinichi ¶57 “When "MOVE HORIZONTALLY", i.e., the horizontal movement, is selected by the user, the CPU 18 may cause the display 110 to display a plurality of movable positions MP. The movable positions MP each may be a position to which the UAV02 is able to be moved within the calculated movable region in the horizontal direction.”; Shinichi ¶60 “the 


Claim 6, and similarly 16, is rejected under 35 U.S.C. 103 as being unpatentable under Kim in view of Kellner, further in view of Tang (US10155587)(hereinafter “Tang”)
With respect to claim 6,
Kim in view of Kellner discloses:
The setting information of a first controller of the one or more secondary controllers comprises identification information of the vehicle (Kellner ¶07 “The link command message includes identifying information representative of at least one of designated vehicle consist of one or more designated remote vehicles.”; Kellner ¶45 “At 312, the remote vehicle 106 that is communicatively linked with the lead vehicle 104 operates according to operational command messages communicated from the lead vehicle 104. For example, the lead vehicle 104 may 
and identification information of an operation target function of the vehicle. (Kim ¶166 “Now, a method of processing a drone movement command received by the plurality of drones 1 to 5 will be described; Kim ¶167 “When the plurality of drones 1 to 5 receives the above-described drone movement command from the drone formation control apparatus 100, a drone movement command which is previously generated is transmitted late or a drone movement command which is generated later is transmitted earlier in some cases.”)and the operation target function comprises at least one of a driving function, a shooting function, and a monitoring function. (Kellner ¶18 “For example, the vehicle 104 may wirelessly communicate operational command messages to the vehicles 106 that remotely control or direct operational settings of the vehicles 106 so that the vehicles 104, 106 can remain designated distances from each other or otherwise travel together.”; Kellner ¶45 “At 312, the remote vehicle 106 that is communicatively linked with the lead vehicle 104 operates according to operational command messages communicated from the lead vehicle 104. For example, the lead vehicle 104 may 
Kim in view of Kellner fails to disclose:	
wherein the one or more vehicles comprise a vehicle provided with a firearm capable of shooting,
However, Tang, from the same field of endeavor, discloses:
and the operation target function comprises at least one of a driving function, a shooting function, and a monitoring function. (Tang ¶109 “FIG. 15 depicts a net being carried by multiple UAVs. UAVs  2017 A,  2017 B,  2017 C and  2017 D are connected to the edges of a net  601  through tethers  204 A,  204 B,  204 C and  204 D, respectively. The UAVs  2017 A,  2017 B,  2017 C and  2017 D are able to move in concert to approach a moving target for the purpose of entrapping the target with the net  601 . Further, the UAVs  2017 A,  2017 B,  2017 C and  2017 D may be released from another airborne object, such as an aircraft, or another UAV (‘mother UAV’) that is not shown in this figure.”)
ol. 9 ll. 710 liquid spray, col. 9, ll. 20-30 pepper spray . . . deterrent device . . . not narrowly tailored to include solely a net or a pressurized liquid, col. 11 32-40 “tire spike . . . sound blast . . . weapon . . .  on the target with a remote control device”). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to incorporate a vehicle with a firearm capable of shooting, and having this vehicle perform a driving function that could include shooting, as taught by Tang, in the system of Kim in view of Kellner, in order to have a vehicle ready to assist a user in a dangerous situation. (Tang ¶8 “the user may activate the notification device whenever he or she feels threatened by an imminent attack”)

	Claim 9, and similarly 19, is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view Kellner, further in view of Peebles, further in view of Shinichi, and further in view of Tang.
	With respect to claim 9,
 Kellner in view of Peebles, further in view of Shinichi, discloses:
	Setting information (Kim ¶85 “In order to identify the drone formation control apparatus 100 and the plurality of drones 1 to 8 on the drone control network 20, unique identification numbers may be assigned to the drone formation control apparatus 100 and the plurality of drones 1 to 8.”; Kim ¶86 “the drone formation control apparatus 100 and the plurality of drones 1 to 8 on the drone control network 20 are distinguished and identified by 
	Kellner in view of Peebles, further in view of Shinichi fails to disclose:
wherein the first controller is configured to set a shooting function of the operation target vehicle indicated in the setting information of the first controller
wherein the transmitting comprises transmitting information about a set shooting target to the second vehicle, that is the operation target vehicle after the modifying, 
according to the input obtained by the first controller
	However, Tang, from the same field of endeavor, discloses:	
wherein the first controller is configured to set a shooting function of the operation target vehicle indicated in the setting information of the first controller, (Tang ¶106 “FIG. 14 depicts the net being deployed onto a moving target. The projectiles 119A, 1198, 119C and 119D are 25 simultaneously projected out once a target is within shooting range. The connecting shaft 1117 A and 11178 are disengaged at simultaneously by the movement of the pin 1168. The net 114 is deployed by the pulling of connecting strings 118A, 1188, 118C and 118D, and separated from the container 108.”)

according to the input obtained by the first controller. (Tang ¶118 “A user  320  is situated in the service area, wearing an emergency notification device  322 . An attacker  318  is threatening the user  320 . The user  320  presses a button on the emergency device  322  to send an emergency notification to the base station 306; Tang ¶124 “The user  320  also depicted in FIG. 18A is being attacked or threatened by the target  318 . The user has used an emergency notification device  322  to have a UAV  3017 A to fly over to rescue.”; Tang ¶126 “Another method of identifying the target is to let the user  320  speak illustrated as  502  to the emergency notification device  322 . The user describes the features of the target and that information is communicated to the command center”; Tang ¶94 “The person (the “user”) who controls the UAV is able to fly the UAV above the target and release or activate the immobilization device on the target with a remote control device.”; Tang ¶95 “In one of the embodiments, a UAV has an immobilization device, which is a net. The net is made of material strong enough to trap a person or a moving target such as an animal, or another airborne object such as an unfriendly UAV or an unfriendly aircraft. The user controls the direction, speed, and altitude of the UAV while patrolling an area or pursuing a target. Upon approaching the target at an appropriate distance and bearing relative to the target, the user or software may activate the immobilization device onboard the UAV… The immobilization device such as the net would be released from the UAV and extended to descend onto the target.”; Tang ¶96 “A net is an appropriate immobilization device for most airborne object, such as aircraft or another unfriendly UAV”)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 



/CARVILLE ALBERT HOLLINGSWORTH IV/Examiner, Art Unit 3667                                                                                                                                                                                                        
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667